Per Curiam.
The plaintiffs are the owners and operators of a low and moderate income housing project, the mortgage on which is federally insured under the National Housing Act. The defendant was a tenant in the project and in 1975 plaintiffs commenced a trespass and ejectment action against her in the District Court on the ground of nonpayment of rent, and they recovered judgment. The defendant appealed to the Superior Court and there, in reliance on Joy v. Daniels, 479 F.2d 1236 (4th Cir. 1973), she counterclaimed seeking, inter alia, to have her lease with the *190plaintiffs reformed by eliminating therefrom a provision purporting to give her landlords the power to terminate the lease without cause upon 30 days’ notice after the expiration of its fixed term.
Higgins, Cavanagh & Cooney, Gerald C. DeMaria, for plaintiffs.
Oster, Fay, Groff & Prescott, George M. Prescott, for defendant.
Following a jury verdict for defendant on the underlying action, a judgment was entered dismissing plaintiffs’ claim, but making no disposition of defendant’s counterclaim. Thereaftel, defendant moved that the judgment be amended either by reforming her lease with plaintiffs or by dismissing her counterclaim without prejudice. The trial justice who presided at the jury trial, without articulating his reasons, denied her motion and entered a judgment for plaintiffs on the counterclaim.
The case is here solely on the defendant’s appeal from the dismissal of her counterclaim. She asks either that we reverse on the merits, following Joy v. Daniels, 479 F.2d 1236, or that we remand to the Superior Court with direction to amend the judgment entered on the counterclaim by dismissing the counterclaim without prejudice so that in any future trespass and ejectment action she may, if required, renew her attack on the validity of the challenged lease provision.
In the circumstances, we believe that the rights of the parties will be adequately served if we remand the case to the Superior Court with direction to amend the judgment on the counterclaim in the manner requested by the plaintiffs.
It is so ORDERED.